Case 1:18-cv-25106-KMW Document 120 Entered on FLSD Docket 11/26/2019 Page 1 of 12



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 1:18-cv-25106-KMW

   UNITED AMERICAN CORP.,

                         Plaintiff,

            v.

   BITMAIN, INC., SAINT BITTS LLC d/b/a
   BITCOIN.COM, ROGER VER, BITMAIN
   TECHNOLOGIES LTD., BITMAIN
   TECHNOLOGIES HOLDING COMPANY,
   JIHAN WU, PAYWARD VENTURES, INC.
   d/b/a KRAKEN, JESSE POWELL,
   AMAURY SECHET, SHAMMAH
   CHANCELLOR, and JASON COX,

                     Defendants.
   ____________________________________/

            PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS BITMAIN
               TECHNOLOGIES LTD. AND JIHAN WU’S MOTION TO DISMISS
            THE COMPLAINT UNDER FED. R. CIV. P. 12(b)(2), 12(b)(5) AND 12(b)(6)
                                       -AND-
                        ALTERNATIVELY, PLAINTIFF’S MOTION
                 FOR LEAVE TO CONDUCT JURISDICTIONAL DISCOVERY

            Plaintiff United American Corp. (“UAC”) hereby responds in opposition to Defendant

   Bitmain Technologies Ltd. (“Bitmain HK”) and Jihan Wu’s (“Wu”) Motion to Dismiss the

   Complaint Under Fed. R. Civ. P. 12(b)(2), 12(b)(5) and 12(b)(6) (the “Motion”) [ECF No. 116],

   and, alternatively, moves for leave to conduct jurisdictional discovery, and in support, states the

   following.

                                             Introduction

            In the Motion, Bitmain HK and Wu join in the Rule 12(b)(6) arguments for dismissal

   raised by Bitmain, Inc. and, to the extent the arguments are not defendant-specific, in the



                                                   1
   50902906;1
Case 1:18-cv-25106-KMW Document 120 Entered on FLSD Docket 11/26/2019 Page 2 of 12



   arguments raised by all other defendants. UAC responds in opposition by incorporating by

   reference its earlier-filed responses to those defendants’ motions to dismiss. See ECF Nos. 49,

   103.

            In addition, Bitmain HK and Wu argue they should be dismissed because they were

   served under the Hague Convention four business days after this Court’s October 8, 2019 service

   deadline, see ECF No. 59, and because this Court lacks personal jurisdiction over them. This

   Court should exercise its discretion to extend the deadline to serve Bitmain HK and Wu up to

   and including October 14, 2019, when Bitmain HK and Wu picked up the summons and

   complaint from the court in China.

            This Court should also deny Bitmain HK and Wu’s request to be dismissed on personal

   jurisdiction grounds. These parties have sufficient contacts with the United States to render the

   exercise of personal jurisdiction over them appropriate under the Fifth Amendment. Bitmain HK

   and Wu’s conclusory declarations do not adequately shift the burden back onto UAC to

   demonstrate the existence of personal jurisdiction. To the extent, however, that this Court

   determines that there is a factual dispute on the issue of Bitmain HK and Wu’s United States’

   contacts, UAC respectfully requests leave to conduct jurisdictional discovery.

                                               Argument

   I.       This Court Should Exercise Its Discretion to Extend the Deadline to Obtain Service
            Over Bitmain HK and Wu Up to and Including October 14, 2019.

            This Court has broad discretion to extend the time in which to serve a foreign defendant.

   See Harris v. Orange S.A., 636 Fed. Appx. 476, 485 (11th Cir. 2015). In fact, Federal Rule of

   Civil Procedure 4(m) governs the time limit for service on a defendant, but expressly “does not

   apply to service in a foreign country under Rule 4(f).” Fed. R. Civ. P. 4(m). “This rule seems to




                                                    2
   50902906;1
Case 1:18-cv-25106-KMW Document 120 Entered on FLSD Docket 11/26/2019 Page 3 of 12



   recognize that the timeliness of foreign service is often out of the plaintiff’s control.” Nylok

   Corp. v. Fastener World Inc., 396 F.3d 805, 807 (7th Cir. 2005).

            In the Eleventh Circuit, a “flexible due diligence” standard applies when there is a

   challenge to the timeliness of foreign service. In this case, UAC was diligent in its effort to serve

   Bitmain HK and Wu in China under the Hague Convention. See ECF 94, 104. By August 9,

   2019, UAC had taken all steps within its control to effect service upon these foreign defendants.

   See ECF No. 81. According to Luyao Liu (“Liu”), it took an additional two months for the

   Highest Court in China to contact these defendants about collecting the legal documents. See

   ECF No. 116-1 at ¶ 13. UAC has no way to determine whether earlier attempts had been made

   to contact these foreign defendants. At any rate, service was effected on October 14, 2019, just

   four business days after this Court’s October 8, 2019 service deadline, see ECF No. 59. It bears

   noting that UAC was also diligent in seeking an extension of time for it to effect service on the

   foreign defendants who had yet to be served (or whose service UAC could not confirm). See

   ECF No. 94.

            In light of UAC’s considerable effort and expense in effecting service over the foreign

   defendants, including Bitmain HK and Wu, the negligible additional time past the Court’s

   deadline that it took to effect service upon Bitmain HK and Wu, the fact that the Rules implicitly

   acknowledge the difficulty in effecting service abroad, the fact that Bitmain HK and Wu clearly

   knew about this lawsuit since they are represented by the same counsel that represents related

   entities, and the fact that a dismissal of these defendants would only result in the necessity to re-

   file and re-serve the complaint, “which would be a waste of time and resources,” UAC

   respectfully asks that this Court exercise its discretion and find that UAC acted with sufficient

   due diligence in obtaining service. United States v. Galeno, No. 3:15cv442, 2016 WL 9087257,



                                                    3
   50902906;1
Case 1:18-cv-25106-KMW Document 120 Entered on FLSD Docket 11/26/2019 Page 4 of 12



   at *1 (N.D. Fla. June 3, 2016); see also Johnson v. City of Clanton, Alabama, No. 2:04-CV-117-

   F, 2005 WL 1618556, at *5 (M.D. Ala. 2005) (exercising discretion to extend time for domestic

   service where plaintiff served defendant four days after 120 day deadline); Waters v. Cook’s Pest

   Control, Inc., No. 2:07-CV-00394-LSC, 2008 WL 11423845, at *2 (N.D. Ala. 2008). As such,

   the Motion to dismiss on Rule 12(b)(5) grounds should be denied.

   II.       The Motion to Dismiss on Rule 12(b)(2) Grounds Should Also Be Denied.

             Bitmain HK and Wu’s Motion to Dismiss on Rule 12(b)(2) grounds should likewise be

   denied because the requirements for exercising personal jurisdiction are satisfied here.

             “When the personal jurisdiction of a federal court is invoked based upon a federal statute

   providing for nationwide or worldwide service, the relevant inquiry is whether the respondent

   has had sufficient minimum contacts with the United States.”              In re S1 Corp. Securities

   Litigation, 173 F. Supp. 2d 1334, 1345 (N.D. Ga. 2001). This case involves a Sherman Act

   claim. See Compl. ¶¶ 80-85; 15 U.S.C. §§ 1-38. The Clayton Act allows for a private right of

   action under the substantive provisions of the Sherman Act, and it is the basis for UAC’s

   Sherman Act claim against Bitmain HK and Wu. See Compl. ¶¶ 80-85. Section 12 of the

   Clayton Act provides:

             Any suit, action, or proceeding under the antitrust laws against a corporation may
             be brought not only in the judicial district whereof it is an inhabitant, but also in
             any district wherein it may be found or transacts business; and all process in such
             cases may be served in the district of which it is an inhabitant, or wherever it
             may be found.

   15 U.S.C. § 22. “It is undisputed that the second clause [of Section 12] authorizes nationwide,

   indeed worldwide, service of process on a defendant corporation in federal antitrust litigation.”

   In re Auto. Refinishing Paint Antitrust Litigation, 358 F.3d 288, 293 (3d Cir. 2004) (emphasis

   added).



                                                      4
   50902906;1
Case 1:18-cv-25106-KMW Document 120 Entered on FLSD Docket 11/26/2019 Page 5 of 12



            Moreover, “[w]hen jurisdiction is invoked under the Clayton Act, the court examines the

   defendant’s contacts with the United States as a whole to determine whether the requirements of

   due process have been met.” Access Telecom, Inc. v. MCI Telecomm. Corp., 197 F.3d 694, 718

   (5th Cir. 1999), cert. denied, 531 U.S. 917 (2000) (emphasis added); In re Auto. Refinishing

   Paint Antitrust Litigation, 358 F.3d at 299; see also Azalp LLC v. Silverstein, 14-10079, 2015 WL

   12711232, at *4 (S.D. Fla. Aug. 14, 2015) (“Finding that 18 U.S.C. § 1965 permits service, the

   Court must now determine whether the Fifth Amendment’s Due Process Clause constrains [the]

   federal court’s power to exercise personal jurisdiction via nationwide service of process.”)

   (analyzing RICO statute’s comparable nationwide service of process provision) (citation and

   internal marks omitted).

            Bitmain HK and Wu argue that their nationwide contacts are not to be considered because

   they were served pursuant to the Hague Convention, not the Clayton Act. Mot. at 13-14. They

   cite only to General Cigar Holdings v. Altadis, S.A., 205 F. Supp. 2d 1335, 1340 (S.D. Fla. 2002)

   as support. Respectfully, General Cigar Holdings, a case that is not binding on this court, was

   incorrect when it held that service on a foreign defendant under the Hague Convention meant

   that only contacts with the forum state, not national contacts, could be considered under the

   personal jurisdiction analysis.1 See generally, Litigation of Int’l Disputes in U.S. Courts § 1:14

   (March 2019) (“General Cigar would therefore appear to improperly stand for the proposition

   that service under the Clayton Act’s worldwide service rule cannot employ the Hague Service

   Convention. General Cigar would reflect the proper rule if the statute at issue provided for

   national service, but not worldwide service.”).



   1
     In Steinberg v. A Analyst Ltd., No. 04-60898, 2009 WL 838989 (S.D. Fla. Mar. 26, 2009), the
   Court considered the same argument and declined to state whether General Cigar’s holding
   should be followed.

                                                     5
   50902906;1
Case 1:18-cv-25106-KMW Document 120 Entered on FLSD Docket 11/26/2019 Page 6 of 12



            The Eleventh Circuit has not weighed in on this issue, but other Circuits have agreed that

   nationwide contacts should be considered to determine whether personal jurisdiction exists over

   a foreign defendant under the Clayton Act. See In re Auto. Refinishing Paint Antitrust Litigation,

   358 F.3d 288, 293 (3d Cir. 2004) (service under Hague Convention; national contacts provided

   correct analysis); see generally Access Telecom, 197 F.3d at 718 (5th Cir. 1999) (national

   contacts form basis for personal jurisdiction analysis in actions under Clayton Act), cert. denied,

   531 U.S. 917 (2000); Go-Video, Inc. v. Akai Elec. Co., Ltd., 885 F.2d 1406 (9th Cir. 1989)

   (same). This Court should align itself with those courts and find that national contacts determine

   whether personal jurisdiction exists over a foreign defendant alleged to have violated the Clayton

   Act.

            The Complaint adequately alleges that Bitmain HK and Wu have sufficient contacts with

   the United States such that this Court may exercise personal jurisdiction over them.           The

   Complaint alleges that, “Defendants have engaged in business in the State of Florida and have

   purposely availed themselves of the benefits and privileges of conducting business in this

   jurisdiction.” Compl. ¶ 20. Moreover, it describes Bitmain HK and the other Bitmain entities’

   (BitMain, Inc.2 and BitMain Technologies Holding Company) worldwide dominance in the area

   of ASIC chips, which are used to power the Antminer series of mining servers. Compl. ¶ 51. It

   further alleges that Bitmain HK and the other Bitmain entities operates Antpool and BTC.com,

   two of the largest BitCoin and BitCoin Cash mining pools in the world. Id. ¶ 53. And, it alleges

   that Bitmain HK and the other Bitmain entities provide hash power to BitCoin.com, who has




   2
     BitMain, Inc. is a Delaware corporation with its principal place of business in California.
   Compl. ¶ 7. It has appeared in this case, and filed a motion to dismiss on other, non-
   jurisdictional grounds. ECF Nos. 42, 97.

                                                    6
   50902906;1
Case 1:18-cv-25106-KMW Document 120 Entered on FLSD Docket 11/26/2019 Page 7 of 12



   servers and programmers in the United States. Id. ¶ 54. Wu is the founder of Bitmain HK. Id. ¶

   51.

            To create some doubt about their United States contacts, Bitmain HK and Wu attach

   conclusory declarations to their Motions. In Bitmain HK’s declaration, Liu, Bitmain HK’s Chief

   Financial Officer,3 makes self-serving, conclusory statements, such as, “Bitmain HK maintains

   its own corporate books and financial records, and it is operated independently of other Bitmain

   entities,” Liu Decl. ¶ 12, and, “The Court’s exercise of jurisdiction over Bitmain HK would pose

   a substantial burden because it would have to devote significant resources to defend this action in

   Florida, half a world away from where the company is based.” Liu Decl. ¶ 13. It bears noting

   that, while Bitmain HK is purportedly “operated independently of other Bitmain entities,” Liu is

   also the Chief Financial Officer of Defendant Bitmain Technologies Holding Company. See ECF

   No. 99-1. Liu’s conclusory statements are the types of conclusions that the Eleventh Circuit has

   previously disregarded in determining whether personal jurisdiction exists. See Posner v. Essex

   Ins. Co., 178 F.3d 1209, 1215 (11th Cir. 1999) (“The Struth Affidavit’s conclusory assertions of

   ultimate fact are insufficient to shift to the Plaintiffs the burden of producing evidence supporting

   jurisdiction.”); Air Turbine Tech., Inc. v. Atlas Copco AB, 235 F. Supp. 2d 1287, 1290 (S.D. Fla.

   2002) (disregarding conclusory statements in declaration offered in support of motion to dismiss

   on personal jurisdiction grounds).

            Even assuming that the statements in the Liu and Wu Declarations adequately shifted the

   burden back onto UAC to establish jurisdiction, publicly available information demonstrates that

   Bitmain HK and Wu are subject to this Court’s personal jurisdiction. Recent news articles have

   stated that Bitmain HKhas filed a confidential initial public offering with the United States




                                                    7
   50902906;1
Case 1:18-cv-25106-KMW Document 120 Entered on FLSD Docket 11/26/2019 Page 8 of 12



   Securities and Exchange Commission.4 See Perez, Yessi B., Bitmain Quietly Filed for a US IPO

   With Deutsche Bank as its Sponsor, The Next Web (Oct. 30, 2019), available at

   https://thenextweb.com/hardfork/2019/10/30/cryptocurrency-mining-manufacturer-bitmain-

   reportedly-filed-for-a-us-ipo-with-deutsche-bank-as-its-sponsor/ (last visited Nov. 25, 2019),

   attached hereto as Exhibit “A.” Bitmain HK is also reported to have leased office space in San

   Jose, California.   See Bitters, Janice, Exclusive: Chinese Cryptocurrency Giant Fills Last

   Vacancy       in     Downtown        San      Jose     Office      Tower,      available     at

   https://www.bizjournals.com/sanjose/news/2018/07/16/bitmain-technologies-san-jose-office-

   riverpark.html?s=print (last visited Nov. 25, 2019), attached hereto as Exhibit “B.”       This

   commercial space is the same one advertised on the “Contact Us” page of the Bitmain.com

   website. See https://www.bitmain.com/contact (last visited Nov. 25, 2019), attached hereto as

   Exhibit “C.” Bitmain HK is also reported to have made a $500 million investment in a

   Rockdale, Texas blockchain data center. See Bitmain Chooses Rockdale, Texas, for Newest

   Blockchain Data Center: Company Anticipates New Facility Will Initiate Operations in Early

   2019 and Be Fully Operational in about 2 Years, Bringing 400 New Jobs, available at

   https://www.businesswire.com/news/home/20180806005156/en/Bitmain-Chooses-Rockdale-

   Texas-Newest-Blockchain-Data (last visited Nov. 25, 2019), attached hereto as Exhibit “D.” To

   the extent that the Liu Declaration conflicts with this evidence, “the court must construe all

   reasonable inferences in favor of the plaintiff.” Elandia International, Inc. v. Ah Koy, 690 F.

   Supp. 2d 1317, 1327 (S.D. Fla. 2010).

            These substantial contacts with the United States render Bitmain HK amenable to this

   Court’s personal jurisdiction. Moreover, it was Bitmain HK’s burden to “prove that assertion of


   4
    Because the filing is confidential, UAC cannot ascertain with certainty which Bitmain entity
   made the filing.

                                                 8
   50902906;1
Case 1:18-cv-25106-KMW Document 120 Entered on FLSD Docket 11/26/2019 Page 9 of 12



   jurisdiction in this forum will make litigation so gravely difficult and inconvenient that [it] will

   be at a severe disadvantage in comparison to Plaintiff.” Azalp LLC, 2015 WL 12711232, at *4.

   Liu’s conclusory statement that, “[t]he Court’s exercise of jurisdiction over Bitmain HK would

   pose a substantial burden because it would have to devote significant resources to defend this

   action in Florida, half a world away from where the company is based,” does not suffice. Liu

   Decl. ¶ 14. As Bitmain HK has shown, it will simply utilize the same attorneys defending this

   action on behalf of related entity, BitMain, Inc., and its defenses already overlap with those of

   BitMain, Inc. Plus, Bitmain HK cannot be heard to complain about having to defend this action

   in the United States when it has elected to market its cryptocurrency products to United States

   purchasers, establish repair sites within the United States, and is likely controlled by an

   individual who resided in California (Defendant Wu).5

            With respect to Defendant Wu, his eight-paragraph declaration fails to adequately raise an

   issue as to this Court’s personal jurisdiction over him. See ECF No. 116-2. Whereas Liu’s

   Declaration addresses Bitmain HK’s United States contacts, Wu’s Declaration focuses only on

   Wu’s Florida contacts, rather than the nationwide contacts that provide the correct point of

   reference for the jurisdictional analysis under the Sherman and Clayton Acts. Accordingly, Wu

   has failed to rebut the allegations of personal jurisdiction contained in the Complaint.6

            Finally, because personal jurisdiction is appropriate under Count I for violation of the

   Sherman and Clayton Acts, it is likewise appropriate with respect to the pendent state law claims

   5
       See Compl. ¶ 12.

   6
    Publicly available information, however, also demonstrates that Wu is at home in the United
   States based on his substantial contacts with this forum. He often speaks publicly in the United
   States on topics regarding blockchain. See, e.g., DC Blockchain Summit 2018, Georgetown
   University, available at https://www.youtube.com/watch?v=vbNMYfqTCkA (last visited Nov.
   25, 2019); Washington Elite AI Blockchain Summit, https://washingtonelite.com/# (last visited
   Nov. 25, 2019).


                                                    9
   50902906;1
Case 1:18-cv-25106-KMW Document 120 Entered on FLSD Docket 11/26/2019 Page 10 of 12



    asserted in the Complaint. Azalp LLC, 2015 WL 12711232, at *5; In re Takata Airbag Products

    Liability Litigation, 396 F. Supp. 3d 1101, 1168 (S.D. Fla. 2019). This is so because the state law

    claims “clearly arise from a common nucleus of operative facts” as the Sherman Act claim. In re

    Takata Airbag Products Liability Litigation, 396 F. Supp. 3d at 1168. For these reasons, the

    Motion should be denied.

    III.     If Additional Facts Are Required To Establish Personal Jurisdiction, UAC Should
             Be Afforded the Opportunity to Conduct Jurisdictional Discovery.

             Even if Bitmain HK and Wu have raised sufficient factual issues through their submission

    of the Liu and Wu Declarations to shift the burden back onto UAC to demonstrate a basis for

    asserting personal jurisdiction, to the extent that the parties’ evidence conflicts, dismissal is not

    warranted. Instead, the proper course would be to permit UAC limited discovery on the issue of

    personal jurisdiction, or to allow UAC to conduct jurisdictional discovery along with all other

    merits discovery and to reconsider this issue upon a renewed motion by Bitmain HK and Wu

    after the discovery period has closed.7 See, e.g., Chudasama v. Mazda Motor Corp., 123 F.3d

    1353, 1367 (11th Cir. 1997) (“Resolution of a pretrial motion that turns on findings of fact—for

    example, a motion to dismiss for lack of personal jurisdiction pursuant to Fed. R. Civ. P.

    12(b)(2)—may require some limited discovery before a meaningful ruling can be made.”);

    Hakky v. Washington Post Co., No. 8:09-cv-2406-T-30MAP, 2010 WL 2573902, at *6 (M.D. Fla.

    June 24, 2010) (permitting plaintiff to obtain jurisdictional discovery simultaneously with merits

    discovery, while preserving the defendant’s objection on personal jurisdiction grounds, and

    permitting the issue to be briefed after the discovery period). To do otherwise is to permit

    defendants like Bitmain HK and Wu to avoid answering for their misconduct simply by



    7
      Currently, discovery is stayed until such time as the Court resolves the pending motions to
    dismiss. See ECF No. 59.

                                                     10
    50902906;1
Case 1:18-cv-25106-KMW Document 120 Entered on FLSD Docket 11/26/2019 Page 11 of 12



    “withholding information on [their] contacts with the forum.” Mother Doe I v. Maktoum, 632 F.

    Supp. 2d 1130, 1145 (S.D. Fla. 2007). Therefore, UAC respectfully requests that, if the Court

    finds that a factual dispute exists on the extent of Bitmain HK and Wu’s United States contacts,

    that it permit UAC an opportunity to conduct discovery on that issue. In particular, UAC

    requests discovery related to the publicly reported United States contacts of these defendants, as

    well as to the matters raised in the Bitmain HK and Wu declarations.

    IV.      If the Court Dismisses, Dismissal Should be Without Prejudice.

             Should this Court decide to dismiss Bitmain HK and Wu on personal jurisdiction

    grounds, the dismissal should be without prejudice. Posner, 178 F.3d at 1221.

                                             CONCLUSION

             For the foregoing reasons, Bitmain HK and Wu’s Motion should be denied. In the

    alternative, UAC respectfully requests that this Court permit it to conduct discovery relating to

    Bitmain HK and Wu’s contacts with the United States.

                         CERTIFICATE OF GOOD FAITH CONFERENCE

             Pursuant to Local Rule 7.1(a)(3)(A), I hereby certify that counsel for the movant has

    conferred with counsel for Bitmain HK and Wu in a good faith effort to resolve the issues but has

    been unable to resolve the issues. Counsel for Bitmain HK and Wu has advised that Bitmain HK

    and Wu are opposed to the alternative relief (jurisdictional discovery) sought herein.

    Dated: November 26, 2019                     Respectfully submitted,

                                                 By: s/ Brian P. Miller
                                                 Brian P. Miller
                                                 Florida Bar No. 0980633
                                                 brian.miller@akerman.com
                                                 Lorayne Perez
                                                 Florida Bar No. 085265
                                                 Lorayne.perez@akerman.com
                                                 Joanne Gelfand


                                                    11
    50902906;1
Case 1:18-cv-25106-KMW Document 120 Entered on FLSD Docket 11/26/2019 Page 12 of 12



                                              Florida Bar No. 515965
                                              Joanne.gelfand@akerman.com

                                              AKERMAN LLP
                                              Three Brickell City Centre
                                              98 Southeast Seventh Street, Suite 1100
                                              Miami, FL 33131
                                              Tel: 305-374-5600
                                              Fax: 305-374-5095

                                              Attorneys for Plaintiff United American Corp.




                                   CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on November 26, 2019, I electronically filed the foregoing

    document with the Clerk of the Court using CM/ECF.

                                                     /s/ Lorayne Perez
                                                       Lorayne Perez




                                                12
    50902906;1
